Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 10/25/2020.
Claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “edge agent” and “task wrapper module” in claims 7-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals at ¶ [0026] that “Some computer system/server 12 embodiments will be described in the  general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular data types. The computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices”. Such a computer system is described in at least ¶ [0027] and Fig. 1. Thus, the corresponding structure of the “edge agent” and “task wrapper module” is software executing on a computer system such as in ¶ [0027] and Fig. 1 as well as equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 1, 9 and 15, they recite “in response to the first edge device failing to execute the task” and “taking a task result  … wherein the task result is from either the first edge device or …”. It is uncertain and not clearly understood how a task result may be obtained from an edge device that has been determined to fail executing the task thus rendering the claim indefinite. For the purpose of compact prosecution, Examiner will interpret “the first edge device failing to execute the task” to mean that it is expected to fail or not produce results in an expected timeframe (a slow task or straggler), in light of the description of the instant disclosure (see at least ¶ [0055] wherein the failures may be temporary or a long/short failure).
With regard to claims 2, 10 and 16, they recite “determining that the received task result is the task result that is received first”, however, these claim depend from the independent claim which recite “taking a task result which is received first as the task result for the task”. Therefore, it is uncertain and not clearly understood what determination is being made in view of the fact that the task result that is taken is already recited to be received first thus rendering the claim indefinite. For the purpose of compact prosecution, Examiner will interpret this to emphasize that the result that is taken is the first received. Examiner notes that if Applicant amends or intends that a result other than the first is received this may create an problem under 35 U.S.C. § 112(d) as the independent claim clearly state that the result is the first result. Any such rejection that may arise will not constitute a new grounds of rejection.
With regard to claims 3, 11 and 17, they recite they recite “determining that the received task result is not the task result that is received first”, however, these claim depend from the independent claim which recite “taking a task result which is received first as the task result for the task”. Therefore, it is uncertain and not clearly understood how a determination could be made that the task result is not the first result that is taken because it is already recited to be received first thus rendering the claim indefinite. Thus there is also a problem under 35 U.S.C. § 112(d). For the purpose of compact prosecution, Examiner will interpret this change that the result that is taken is not the first received.
With regard to claim 8, it recites “reassigning the task to the second edge device”, however, the independent claim from which it depends already recites “sending a request for executing the task to a second edge device … wherein the task result is from either the first edge device or the second edge device”. Therefore, it is uncertain and not clearly understood what further reassignment is being made as the task is already assign to the second edge device thus rendering the claim indefinite. For the purpose of compact prosecution, Examiner will interpret this to emphasize that the task is assigned to the second edge device.
With regard to claims 2-8, 10-14 and 16-20, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 11 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 3, 11 and 17 recite “determining that the received task result is not the task result that is received first”, however, these claim depend from the independent claim which recite “taking a task result which is received first as the task result for the task”. Thus, claims 3, 11 and 17 have changed the task result that is taken from being the first to being other than the first and therefore claims 3, 11 and 17 could be infringed without infringing 1, 9 and 15, respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula et al. Pub. No. US 2012/0167101 A1 (hereafter Kandula) in view of Doshi et al. Pub. No. US 2020/0136920 A1 (hereafter Doshi).

With regard to claim 1, Kandula teaches a computer-implemented method comprising, by one or more processors (one or more computer-readable storage media having stored instructions to cause one or more processors to perform monitoring execution of a plurality of tasks associated with a job. The stored instructions can also cause the one or more processors to perform in at least ¶ [0004]):
sending a request for executing a task to a first device according to a defined process (Client devices 110 and 120 can be configured to request application services from scheduling server 130. For example, client devices 110 and 120 can access scheduling server 130 by communicating over network 180. In some implementations, scheduling server 130 can receive queries from client devices 110 and/or 120, schedule jobs and/or tasks on server racks 140 and 150 to retrieve responses to the queries, and send the query responses to the requesting client device in at least ¶ [0018]), wherein the defined process is used to schedule tasks to be executed on devices (For example, scheduling server 130 can implement techniques such as Dryad.TM. or MapReduce.TM. scheduling to control the execution of jobs and/or tasks on the individual servers in at least ¶ [0029] – [0030] and Schedule 310 generally illustrates a basic scheduling algorithm, for example, random assignment of tasks to slots on individual servers in at least ¶ [0035]);
in response to the first device failing to execute the task (Outlier detection component 205 can be configured to identify outliers, or tasks that are predicted and/or appear to be taking longer than expected to complete on the individual servers. For example, outlier detection component 205 can be configured to identify one or more outlier tasks of a job based on actual or expected runtimes for the tasks of the job. In some implementations, outliers are identified by determining the amount of data being processed by particular tasks, calculating an expected completion time based on the amount of data being processed, and identifying those tasks that are taking substantially longer than expected as outliers in at least ¶ [0031] and ¶ [0015], Examiner notes that these slow outlier tasks are considered as failing as they may lead to failures, see at least ¶ [0106] “Generally speaking, output of a task can be replicated to reduce the probability of losing the output, in the event of a failure of an individual server, and ¶ [0109] “the algorithm above can replicate tasks at key places in a job's workflow--when the cumulative cost of not replicating many successive tasks builds up, when some tasks execute on individual servers with high failure rates” and ¶ [0111], [0099]), suspending the defined process (Task scheduling component 207 can be configured to schedule tasks based on the causes of outliers identified by cause evaluation component 206 ... Task scheduling component 207 can also be configured to duplicate and/or kill or restart outlier tasks that are competing with other tasks for computational resources in at least ¶ [0032] – [0033] and Schedules 320 and 330 generally illustrate schedules that can be generated by proactive scheduler 310, and can take less time to complete than schedule 310 in at least ¶ [0035], Examiner notes, the regular schedule is suspended in favor of duplicating the slow task);
sending a request for executing the task to a second device (if the identified cause at block 403 is contention for resources on individual server 140(N), task scheduling component 207 can reschedule task 303, for example, as shown in schedules 320 and/or 330. Schedule 320 illustrates duplicating task 303 by initiating a duplicate task (e.g., a new copy of the task) in slot 301, e.g., on individual server 140(1). Note that FIG. 3 illustrates the original copy of task 303 as 303(1) in slot 302, and the duplicate copy of task 303 as 303(2) in slot 301 in at least ¶ [0041]);
taking a task result which is received first as the task result for the task, wherein the task result is from either the first device or the second device (By duplicating task 303 as shown in schedule 320, task 303 can be assigned to an individual server that does not have the resource contention problems discussed above. Thus, note that task 303(2) only takes T seconds to complete, as task 303(2) starts at T seconds and completes at 2T seconds. Once task 303(2) completes, task 303(1) can be killed in slot 302, since there may be no reason to continue executing the original copy of the task in at least ¶ [0042], Examiner notes that the duplicate 303(2) finishes first and the results of 303(2) would be taken as 303(1) is to be killed); and
continuing the rest of the defined process (Client devices 110 and 120 can be configured to request application services from scheduling server 130. For example, client devices 110 and 120 can access scheduling server 130 by communicating over network 180. In some implementations, scheduling server 130 can receive queries from client devices 110 and/or 120, schedule jobs and/or tasks on server racks 140 and 150 to retrieve responses to the queries, and send the query responses to the requesting client device in at least ¶ [0018], Examiner notes that the only defined scheduling process is the scheduler receiving requests and scheduling tasks, the outlier detection and mitigation is a monitoring and intervention process. Therefore, once an outlier has been mitigated, the only scheduling process that is resumed is the default process).
Kandula does not specifically teach that the devices are edge devices.
However, in analogous art Doshi teaches sending a request for executing a task to an edge device and schedule tasks to be executed on edge devices (FIG. 2 illustrates deployment and orchestration for virtual edge configurations across an edge computing system operated among multiple edge nodes and multiple tenants. Specifically, FIG. 2 depicts coordination of a first edge node 222 and a second edge node 224 in an edge computing system 200, to fulfill requests and responses for various client endpoints 210 from various virtual edge instances in at least ¶ [0032]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the edge devices with the systems and methods of Kandula resulting in a system in which the servers which execute task as in Kandula are edge devices as in Doshi. A person having ordinary skill in the art would have ben motivated to make this combination, with a reasonable expectation of success for the purpose of optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with security or data privacy requirements as well as providing ultra-low latency response times for services and functions as well as reduce network backhaul traffic thus improving energy consumption and overall network usages among other benefits (See Doshi ¶ [0002] and ¶ [0026]).

With regard to claim 2, Kandula teaches wherein the taking of the task result which is received first as the task result for the task comprises: in response to receiving the task result of the task, checking whether the task is marked as finished; in response to the task not being marked as finished, determining that the received task result is the task result that is received first; and marking the task as finished (By duplicating task 303 as shown in schedule 320, task 303 can be assigned to an individual server that does not have the resource contention problems discussed above. Thus, note that task 303(2) only takes T seconds to complete, as task 303(2) starts at T seconds and completes at 2T seconds. Once task 303(2) completes, task 303(1) can be killed in slot 302, since there may be no reason to continue executing the original copy of the task. Note that the total runtime for task 303 in schedule 320 is only 3T seconds (2T for task 303(1) and T for task 303(2)), as compared with 5T for schedule 310 in at least ¶ [0042] and ¶ [0075], Examiner notes, the task 303(2) completes first and thus delivers results (¶ [0020] providing results of completed tasks). In this case the task 303(2) is the duplicate task therefore it is not the first 303(1) task marked as finished. In response the first task 303(1) is killed, thus marked as finished).

With regard to claim 3, Kandula teaches in response to the task being marked as finished, determining that the received task result is not the task result that is received first, and ignoring the received task result (By duplicating task 303 as shown in schedule 320, task 303 can be assigned to an individual server that does not have the resource contention problems discussed above. Thus, note that task 303(2) only takes T seconds to complete, as task 303(2) starts at T seconds and completes at 2T seconds. Once task 303(2) completes, task 303(1) can be killed in slot 302, since there may be no reason to continue executing the original copy of the task. Note that the total runtime for task 303 in schedule 320 is only 3T seconds (2T for task 303(1) and T for task 303(2)), as compared with 5T for schedule 310 in at least ¶ [0042] and ¶ [0075], Examiner notes that the result of task 303(2) is received first and task 303(1) is killed, thus ignored).

With regard to claim 4, Kandula teaches checking whether the received task result of the task is from the first edge device; and in response to the received task result being from the first edge device, sending an instruction to the second edge device to stop executing the task (By duplicating task 303 as shown in schedule 320, task 303 can be assigned to an individual server that does not have the resource contention problems discussed above. Thus, note that task 303(2) only takes T seconds to complete, as task 303(2) starts at T seconds and completes at 2T seconds. Once task 303(2) completes, task 303(1) can be killed in slot 302, since there may be no reason to continue executing the original copy of the task in at least ¶ [0042]).
Although this specific recitation refers to the duplicate task 303(2) completing and killing the first task 303(1), it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention that whichever task completes first will deliver the result and the other task will be killed. Particularly, this is true because Kandula pertains to speculatively executing a duplicate task in the hope that it will finish earlier but still executing the first task until the duplicate has produced results. This is because the first task may still finish first, otherwise there would not be a duplicate task scenario and only a kill and restart scenario. See “Generally speaking, scheduling a duplicate task can result in the minimum completion time of the two copies of the task, because once one copy completes, the other copy can be killed” in at least ¶ [0075].

With regard to claim 5, Kandula teaches obtaining information of the task from the task result of the task for checking whether the received task result is from the first edge device (Generally speaking, scheduling a duplicate task can result in the minimum completion time of the two copies of the task, because once one copy completes, the other copy can be killed in at least ¶ [0075], Examiner notes that information regarding which device finished the task must be known in order to kill the other task on the other device).

With regard to claim 9, Kandula teaches a computer system, comprising: one or more processors; a computer-readable memory coupled to the processors, the computer-readable memory comprising instructions that when executed by the processors (one or more computer-readable storage media having stored instructions to cause one or more processors to perform monitoring execution of a plurality of tasks associated with a job. The stored instructions can also cause the one or more processors to perform in at least ¶ [0004]):
send a request for executing a task to a first device according to a defined process (Client devices 110 and 120 can be configured to request application services from scheduling server 130. For example, client devices 110 and 120 can access scheduling server 130 by communicating over network 180. In some implementations, scheduling server 130 can receive queries from client devices 110 and/or 120, schedule jobs and/or tasks on server racks 140 and 150 to retrieve responses to the queries, and send the query responses to the requesting client device in at least ¶ [0018]), wherein the defined process is used to schedule tasks to be executed on devices (For example, scheduling server 130 can implement techniques such as Dryad.TM. or MapReduce.TM. scheduling to control the execution of jobs and/or tasks on the individual servers in at least ¶ [0029] – [0030] and Schedule 310 generally illustrates a basic scheduling algorithm, for example, random assignment of tasks to slots on individual servers in at least ¶ [0035]);
in response to the first device failing to execute the task (Outlier detection component 205 can be configured to identify outliers, or tasks that are predicted and/or appear to be taking longer than expected to complete on the individual servers. For example, outlier detection component 205 can be configured to identify one or more outlier tasks of a job based on actual or expected runtimes for the tasks of the job. In some implementations, outliers are identified by determining the amount of data being processed by particular tasks, calculating an expected completion time based on the amount of data being processed, and identifying those tasks that are taking substantially longer than expected as outliers in at least ¶ [0031] and ¶ [0015], Examiner notes that these slow outlier tasks are considered as failing as they may lead to failures, see at least ¶ [0106] “Generally speaking, output of a task can be replicated to reduce the probability of losing the output, in the event of a failure of an individual server, and ¶ [0109] “the algorithm above can replicate tasks at key places in a job's workflow--when the cumulative cost of not replicating many successive tasks builds up, when some tasks execute on individual servers with high failure rates” and ¶ [0111], [0099]), suspend the defined process (Task scheduling component 207 can be configured to schedule tasks based on the causes of outliers identified by cause evaluation component 206 ... Task scheduling component 207 can also be configured to duplicate and/or kill or restart outlier tasks that are competing with other tasks for computational resources in at least ¶ [0032] – [0033] and Schedules 320 and 330 generally illustrate schedules that can be generated by proactive scheduler 310, and can take less time to complete than schedule 310 in at least ¶ [0035], Examiner notes, the regular schedule is suspended in favor of duplicating the slow task);
send a request for executing the task to a second device (if the identified cause at block 403 is contention for resources on individual server 140(N), task scheduling component 207 can reschedule task 303, for example, as shown in schedules 320 and/or 330. Schedule 320 illustrates duplicating task 303 by initiating a duplicate task (e.g., a new copy of the task) in slot 301, e.g., on individual server 140(1). Note that FIG. 3 illustrates the original copy of task 303 as 303(1) in slot 302, and the duplicate copy of task 303 as 303(2) in slot 301 in at least ¶ [0041]);
take a task result which is received first as the task result for the task, wherein the task result is from either the first device or the second device (By duplicating task 303 as shown in schedule 320, task 303 can be assigned to an individual server that does not have the resource contention problems discussed above. Thus, note that task 303(2) only takes T seconds to complete, as task 303(2) starts at T seconds and completes at 2T seconds. Once task 303(2) completes, task 303(1) can be killed in slot 302, since there may be no reason to continue executing the original copy of the task in at least ¶ [0042], Examiner notes that the duplicate 303(2) finishes first and the results of 303(2) would be taken as 303(1) is to be killed); and
continuing the rest of the defined process (Client devices 110 and 120 can be configured to request application services from scheduling server 130. For example, client devices 110 and 120 can access scheduling server 130 by communicating over network 180. In some implementations, scheduling server 130 can receive queries from client devices 110 and/or 120, schedule jobs and/or tasks on server racks 140 and 150 to retrieve responses to the queries, and send the query responses to the requesting client device in at least ¶ [0018], Examiner notes that the only defined scheduling process is the scheduler receiving requests and scheduling tasks, the outlier detection and mitigation is a monitoring and intervention process. Therefore, once an outlier has been mitigated, the only scheduling process that is resumed is the default process).
Kandula does not specifically teach that the devices are edge devices.
However, in analogous art Doshi teaches sending a request for executing a task to an edge device and schedule tasks to be executed on edge devices (FIG. 2 illustrates deployment and orchestration for virtual edge configurations across an edge computing system operated among multiple edge nodes and multiple tenants. Specifically, FIG. 2 depicts coordination of a first edge node 222 and a second edge node 224 in an edge computing system 200, to fulfill requests and responses for various client endpoints 210 from various virtual edge instances in at least ¶ [0032]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the edge devices with the systems and methods of Kandula resulting in a system in which the servers which execute task as in Kandula are edge devices as in Doshi. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success for the purpose of optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with security or data privacy requirements as well as providing ultra-low latency response times for services and functions as well as reduce network backhaul traffic thus improving energy consumption and overall network usages among other benefits (See Doshi ¶ [0002] and ¶ [0026]).

With regard to claim 10, Kandula teaches wherein the taking of the task result which is received first as the task result for the task comprises: in response to receiving the task result of the task, checking whether the task is marked as finished; in response to the task not being marked as finished, determining that the received task result is the task result that is received first; and marking the task as finished (By duplicating task 303 as shown in schedule 320, task 303 can be assigned to an individual server that does not have the resource contention problems discussed above. Thus, note that task 303(2) only takes T seconds to complete, as task 303(2) starts at T seconds and completes at 2T seconds. Once task 303(2) completes, task 303(1) can be killed in slot 302, since there may be no reason to continue executing the original copy of the task. Note that the total runtime for task 303 in schedule 320 is only 3T seconds (2T for task 303(1) and T for task 303(2)), as compared with 5T for schedule 310 in at least ¶ [0042] and ¶ [0075], Examiner notes, the task 303(2) completes first and thus delivers results (¶ [0020] providing results of completed tasks). In this case the task 303(2) is the duplicate task therefore it is not the first 303(1) task marked as finished. In response the first task 303(1) is killed, thus marked as finished).

With regard to claim 11, Kandula teaches in response to the task being marked as finished, determining that the received task result is not the task result that is received first, and ignoring the received task result (By duplicating task 303 as shown in schedule 320, task 303 can be assigned to an individual server that does not have the resource contention problems discussed above. Thus, note that task 303(2) only takes T seconds to complete, as task 303(2) starts at T seconds and completes at 2T seconds. Once task 303(2) completes, task 303(1) can be killed in slot 302, since there may be no reason to continue executing the original copy of the task. Note that the total runtime for task 303 in schedule 320 is only 3T seconds (2T for task 303(1) and T for task 303(2)), as compared with 5T for schedule 310 in at least ¶ [0042] and ¶ [0075], Examiner notes that the result of task 303(2) is received first and task 303(1) is killed, thus ignored).

With regard to claim 12, Kandula teaches checking whether the received task result of the task is from the first edge device; and in response to the received task result being from the first edge device, sending an instruction to the second edge device to stop executing the task (By duplicating task 303 as shown in schedule 320, task 303 can be assigned to an individual server that does not have the resource contention problems discussed above. Thus, note that task 303(2) only takes T seconds to complete, as task 303(2) starts at T seconds and completes at 2T seconds. Once task 303(2) completes, task 303(1) can be killed in slot 302, since there may be no reason to continue executing the original copy of the task in at least ¶ [0042]).
Although this specific recitation refers to the duplicate task 303(2) completing and killing the first task 303(1), it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention that whichever task completes first will deliver the result and the other task will be killed. Particularly, this is true because Kandula pertains to speculatively executing a duplicate task in the hope that it will finish earlier but still executing the first task until the duplicate has produced results. This is because the first task may still finish first, otherwise there would not be a duplicate task scenario and only a kill and restart scenario. See “Generally speaking, scheduling a duplicate task can result in the minimum completion time of the two copies of the task, because once one copy completes, the other copy can be killed” in at least ¶ [0075].

With regard to claim 13, Kandula teaches obtaining information of the task from the task result of the task for checking whether the received task result is from the first edge device (Generally speaking, scheduling a duplicate task can result in the minimum completion time of the two copies of the task, because once one copy completes, the other copy can be killed in at least ¶ [0075], Examiner notes that information regarding which device finished the task must be known in order to kill the other task on the other device).

With regard to claim 15, Kandula teaches a computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (one or more computer-readable storage media having stored instructions to cause one or more processors to perform monitoring execution of a plurality of tasks associated with a job. The stored instructions can also cause the one or more processors to perform in at least ¶ [0004]):
send a request for executing a task to a first device according to a defined process (Client devices 110 and 120 can be configured to request application services from scheduling server 130. For example, client devices 110 and 120 can access scheduling server 130 by communicating over network 180. In some implementations, scheduling server 130 can receive queries from client devices 110 and/or 120, schedule jobs and/or tasks on server racks 140 and 150 to retrieve responses to the queries, and send the query responses to the requesting client device in at least ¶ [0018]), wherein the defined process is used to schedule tasks to be executed on devices (For example, scheduling server 130 can implement techniques such as Dryad.TM. or MapReduce.TM. scheduling to control the execution of jobs and/or tasks on the individual servers in at least ¶ [0029] – [0030] and Schedule 310 generally illustrates a basic scheduling algorithm, for example, random assignment of tasks to slots on individual servers in at least ¶ [0035]);
in response to the first device failing to execute the task (Outlier detection component 205 can be configured to identify outliers, or tasks that are predicted and/or appear to be taking longer than expected to complete on the individual servers. For example, outlier detection component 205 can be configured to identify one or more outlier tasks of a job based on actual or expected runtimes for the tasks of the job. In some implementations, outliers are identified by determining the amount of data being processed by particular tasks, calculating an expected completion time based on the amount of data being processed, and identifying those tasks that are taking substantially longer than expected as outliers in at least ¶ [0031] and ¶ [0015], Examiner notes that these slow outlier tasks are considered as failing as they may lead to failures, see at least ¶ [0106] “Generally speaking, output of a task can be replicated to reduce the probability of losing the output, in the event of a failure of an individual server, and ¶ [0109] “the algorithm above can replicate tasks at key places in a job's workflow--when the cumulative cost of not replicating many successive tasks builds up, when some tasks execute on individual servers with high failure rates” and ¶ [0111], [0099]), suspend the defined process (Task scheduling component 207 can be configured to schedule tasks based on the causes of outliers identified by cause evaluation component 206 ... Task scheduling component 207 can also be configured to duplicate and/or kill or restart outlier tasks that are competing with other tasks for computational resources in at least ¶ [0032] – [0033] and Schedules 320 and 330 generally illustrate schedules that can be generated by proactive scheduler 310, and can take less time to complete than schedule 310 in at least ¶ [0035], Examiner notes, the regular schedule is suspended in favor of duplicating the slow task);
send a request for executing the task to a second device (if the identified cause at block 403 is contention for resources on individual server 140(N), task scheduling component 207 can reschedule task 303, for example, as shown in schedules 320 and/or 330. Schedule 320 illustrates duplicating task 303 by initiating a duplicate task (e.g., a new copy of the task) in slot 301, e.g., on individual server 140(1). Note that FIG. 3 illustrates the original copy of task 303 as 303(1) in slot 302, and the duplicate copy of task 303 as 303(2) in slot 301 in at least ¶ [0041]);
take a task result which is received first as the task result for the task, wherein the task result is from either the first device or the second device (By duplicating task 303 as shown in schedule 320, task 303 can be assigned to an individual server that does not have the resource contention problems discussed above. Thus, note that task 303(2) only takes T seconds to complete, as task 303(2) starts at T seconds and completes at 2T seconds. Once task 303(2) completes, task 303(1) can be killed in slot 302, since there may be no reason to continue executing the original copy of the task in at least ¶ [0042], Examiner notes that the duplicate 303(2) finishes first and the results of 303(2) would be taken as 303(1) is to be killed); and
continuing the rest of the defined process (Client devices 110 and 120 can be configured to request application services from scheduling server 130. For example, client devices 110 and 120 can access scheduling server 130 by communicating over network 180. In some implementations, scheduling server 130 can receive queries from client devices 110 and/or 120, schedule jobs and/or tasks on server racks 140 and 150 to retrieve responses to the queries, and send the query responses to the requesting client device in at least ¶ [0018], Examiner notes that the only defined scheduling process is the scheduler receiving requests and scheduling tasks, the outlier detection and mitigation is a monitoring and intervention process. Therefore, once an outlier has been mitigated, the only scheduling process that is resumed is the default process).
Kandula does not specifically teach that the devices are edge devices.
However, in analogous art Doshi teaches sending a request for executing a task to an edge device and schedule tasks to be executed on edge devices (FIG. 2 illustrates deployment and orchestration for virtual edge configurations across an edge computing system operated among multiple edge nodes and multiple tenants. Specifically, FIG. 2 depicts coordination of a first edge node 222 and a second edge node 224 in an edge computing system 200, to fulfill requests and responses for various client endpoints 210 from various virtual edge instances in at least ¶ [0032]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the edge devices with the systems and methods of Kandula resulting in a system in which the servers which execute task as in Kandula are edge devices as in Doshi. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success for the purpose of optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with security or data privacy requirements as well as providing ultra-low latency response times for services and functions as well as reduce network backhaul traffic thus improving energy consumption and overall network usages among other benefits (See Doshi ¶ [0002] and ¶ [0026]).

With regard to claim 16, Kandula teaches wherein the taking of the task result which is received first as the task result for the task comprises: in response to receiving the task result of the task, checking whether the task is marked as finished; in response to the task not being marked as finished, determining that the received task result is the task result that is received first; and marking the task as finished (By duplicating task 303 as shown in schedule 320, task 303 can be assigned to an individual server that does not have the resource contention problems discussed above. Thus, note that task 303(2) only takes T seconds to complete, as task 303(2) starts at T seconds and completes at 2T seconds. Once task 303(2) completes, task 303(1) can be killed in slot 302, since there may be no reason to continue executing the original copy of the task. Note that the total runtime for task 303 in schedule 320 is only 3T seconds (2T for task 303(1) and T for task 303(2)), as compared with 5T for schedule 310 in at least ¶ [0042] and ¶ [0075], Examiner notes, the task 303(2) completes first and thus delivers results (¶ [0020] providing results of completed tasks). In this case the task 303(2) is the duplicate task therefore it is not the first 303(1) task marked as finished. In response the first task 303(1) is killed, thus marked as finished).

With regard to claim 17, Kandula teaches in response to the task being marked as finished, determining, by one or more processor, that the received task result is not the task result that is received first, and ignoring, by one or more processors, the received task result (By duplicating task 303 as shown in schedule 320, task 303 can be assigned to an individual server that does not have the resource contention problems discussed above. Thus, note that task 303(2) only takes T seconds to complete, as task 303(2) starts at T seconds and completes at 2T seconds. Once task 303(2) completes, task 303(1) can be killed in slot 302, since there may be no reason to continue executing the original copy of the task. Note that the total runtime for task 303 in schedule 320 is only 3T seconds (2T for task 303(1) and T for task 303(2)), as compared with 5T for schedule 310 in at least ¶ [0042] and ¶ [0075], Examiner notes that the result of task 303(2) is received first and task 303(1) is killed, thus ignored).

With regard to claim 18, Kandula teaches checking whether the received task result is from the first edge device; and in response to the received task result being from the first edge device, sending an instruction to the second edge device to stop executing the task (By duplicating task 303 as shown in schedule 320, task 303 can be assigned to an individual server that does not have the resource contention problems discussed above. Thus, note that task 303(2) only takes T seconds to complete, as task 303(2) starts at T seconds and completes at 2T seconds. Once task 303(2) completes, task 303(1) can be killed in slot 302, since there may be no reason to continue executing the original copy of the task in at least ¶ [0042]).
Although this specific recitation refers to the duplicate task 303(2) completing and killing the first task 303(1), it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention that whichever task completes first will deliver the result and the other task will be killed. Particularly, this is true because Kandula pertains to speculatively executing a duplicate task in the hope that it will finish earlier but still executing the first task until the duplicate has produced results. This is because the first task may still finish first, otherwise there would not be a duplicate task scenario and only a kill and restart scenario. See “Generally speaking, scheduling a duplicate task can result in the minimum completion time of the two copies of the task, because once one copy completes, the other copy can be killed” in at least ¶ [0075].

With regard to claim 19, Kandula teaches obtaining information of the task from the task result of the task for checking whether the received task result is from the first edge device (Generally speaking, scheduling a duplicate task can result in the minimum completion time of the two copies of the task, because once one copy completes, the other copy can be killed in at least ¶ [0075], Examiner notes that information regarding which device finished the task must be known in order to kill the other task on the other device).

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula et al. Pub. No. US 2012/0167101 A1 (hereafter Kandula) in view of Doshi et al. Pub. No. US 2020/0136920 A1 (hereafter Doshi) as applied to claims 1-5, 9-13 and 15-19 above and in further view o Smith et al. Pub. No. US 2020/0167196 A1 (hereafter Smith).

With regard to claim 6, Kandula and Doshi teach the method of claim 5,
Kandula and Doshi do not specifically teach that the information of the task comprises a task ID or an edge device ID.
However, in analogous art Smith teaches wherein the information comprises information selected from the group consisting of: an ID of the task and an ID of the edge device (The workload description may include an identifier corresponding to a location at which the edge node 148 may access an executable program or application to execute the workload in at least ¶ [0084]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the information of the task comprises a task ID or an edge device ID of Smith with the systems and methods of Kandula and Doshi resulting in system in which the identifying of the device from which the task result came as in Kandula is identified using a task ID or an edge device ID as in Smith. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be combining prior art elements according to known methods to yield predictable results. Kandula teaches identifying the task/device from which the result is received and killing the other task but does not specify specifically how the tasks/devices are identified. Smith teaches that tasks/devices may be identified by a task ID or an edge device ID. A person having ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and would have recognized that the results of the combination were predictable. That is, the task/device would be identified using a task ID or edge device ID.

With regard to claim 14, Kandula and Doshi teach the computer system of claim 13,
Kandula and Doshi do not specifically teach that the information of the task comprises a task ID or an edge device ID.
However, in analogous art Smith teaches wherein the information comprises information selected from the group consisting of: an ID of the task and an ID of the edge device (The workload description may include an identifier corresponding to a location at which the edge node 148 may access an executable program or application to execute the workload in at least ¶ [0084]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the information of the task comprises a task ID or an edge device ID of Smith with the systems and methods of Kandula and Doshi resulting in system in which the identifying of the device from which the task result came as in Kandula is identified using a task ID or an edge device ID as in Smith. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be combining prior art elements according to known methods to yield predictable results. Kandula teaches identifying the task/device from which the result is received and killing the other task but does not specify specifically how the tasks/devices are identified. Smith teaches that tasks/devices may be identified by a task ID or an edge device ID. A person having ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and would have recognized that the results of the combination were predictable. That is, the task/device would be identified using a task ID or edge device ID.

With regard to claim 20, Kandula and Doshi teach the program product of claim 19,
Kandula and Doshi do not specifically teach that the information of the task comprises a task ID or an edge device ID.
However, in analogous art Smith teaches wherein the information comprises information selected from the group consisting of: an ID of the task and an ID of the edge device (The workload description may include an identifier corresponding to a location at which the edge node 148 may access an executable program or application to execute the workload in at least ¶ [0084]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the information of the task comprises a task ID or an edge device ID of Smith with the systems and methods of Kandula and Doshi resulting in system in which the identifying of the device from which the task result came as in Kandula is identified using a task ID or an edge device ID as in Smith. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be combining prior art elements according to known methods to yield predictable results. Kandula teaches identifying the task/device from which the result is received and killing the other task but does not specify specifically how the tasks/devices are identified. Smith teaches that tasks/devices may be identified by a task ID or an edge device ID. A person having ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and would have recognized that the results of the combination were predictable. That is, the task/device would be identified using a task ID or edge device ID.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula et al. Pub. No. US 2012/0167101 A1 (hereafter Kandula) in view of Doshi et al. Pub. No. US 2020/0136920 A1 (hereafter Doshi) as applied to claims 1-5, 9-13 and 15-19 above and in further view of Weaver et al. GB 2344906 A (hereafter Weaver).

With regard to claim 7, Kandula and Doshi teach the method of claim 1, further comprising,
Kandula and Doshi do not specifically teach determining that a task has failed based on not receiving a status.
However, in analogous art Weaver teaches by an edge agent: requesting status information about the first edge device; and in response to a failure to receive the status information, invoking a task wrapper module to start a failure management process (IsJobFinished: returns a true/false value indicating whether the current job request has finished running . If a response has not been received from a running Batch AO for a predetermined time period , this will set the status of the job to failed in at least page 19, first full bullet point and A job is a candidate for execution if it has a run date of today (i.e. the current system date ) or earlier, and if it meets the following conditions: … Failed jobs will be candidates if they have not exceeded a maximum allowable number of restarts in at least page 16, Candidate jobs, third bullet point).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining that a task has failed based on not receiving a status of Weaver with the systems and methods of Kandula and Doshi resulting in a system in which the tasks of Kandula are queried for status as in Weaver and when they do not respond, marking as failed and starting failure management as in Weaver. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of improving early detection of a failed job and initiating a solution expeditiously (see at least Weaver page 19, first full bullet point and page 16, Candidate jobs, third bullet point as wells as Kandula’s recited deficiency of “not all tasks can be executed concurrently, which can slow down the processing of jobs in distributed computing systems. This problem can be compounded when a particular task runs for a long time, because other tasks with dependencies on the long-running task cannot start executing until the long-running task has completed” in at least ¶ [0001] wherein the method of Weaver aids early detection and management of job failures thus improving system efficiency).

With regard to claim 8, Kandula teaches by the task wrapper module: identifying the second edge device to replace the first edge device; and reassigning the task to the second edge device (As a specific example, consider a task that is executing on a first device with a heavy processing load. Under such circumstances, it can be useful to restart or duplicate the task on a second device that does not have a heavy processing load, because this can speed completion of the task in at least ¶ [0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100122065 A1
teaches
System and Method for Large-Scale Data Processing Using an Application-Independent Framework
US 20160098292 A1
teaches
Job scheduling using expected server performance information
US 20170132036 A1
teaches
Regulating hardware speculative processing around a transaction
US 20220129306 A1
teaches
Managing task flow in edge computing environment


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195